 1:20-cv-02788-JMC-SVH           Date Filed 08/19/21      Entry Number 22       Page 1 of 10




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA
                                   ROCK HILL DIVISION


Paul Morphy,                                 )
                                             )            C/A No. 1:20-02788-JMC-SVH
            Plaintiff,                       )
                                             )
v.                                           )
                                             )
Willie Davis, individually and/or in his     )
official capacity as warden at Trenton       )
Correctional Institution; Gary Lane,         )             CONFIDENTIALITY ORDER
individually and/or in his official capacity )
as warden at Kershaw Correctional            )
Institution; and John Does 1-9, individually )
and/or in their official capacities as       )
employees of the South Carolina              )
Department of Corrections; and the           )
South Carolina Department of Corrections,    )
                                             )
            Defendants.                      )
______________________________________ )


     Whereas, the parties to this Consent Confidentiality Order (“parties”) have stipulated that

certain discovery material is and should be treated as confidential, and have agreed to the terms

of this order; accordingly, it is this 19th day of August, 2021, ORDERED:

     1.    Scope. All documents produced in the course of discovery, all responses to discovery

requests and all deposition testimony and deposition exhibits and any other materials which may

be subject to discovery (hereinafter collectively “documents”) shall be subject to this Order

concerning confidential information as set forth below.

     2.    Form and Timing of Designation. Confidential documents shall be so designated

by placing or affixing the word “CONFIDENTIAL” on the document in a manner which will not

interfere with the legibility of the document and which will permit complete removal of the

Confidential designation. Documents shall be designated CONFIDENTIAL prior to, or
 1:20-cv-02788-JMC-SVH             Date Filed 08/19/21       Entry Number 22         Page 2 of 10




contemporaneously with, the production or disclosure of the documents.                 Inadvertent or

unintentional production of documents without prior designation as confidential shall not be

deemed a waiver, in whole or in part, of the right to designate documents as confidential as

otherwise allowed by this Order.

       3.   Documents Which May be Designated Confidential. Any party may designate

documents as confidential but only after review of the documents by an attorney 1 who has, in

good faith, determined that the documents contain information protected from disclosure by

statute, sensitive personal information, trade secrets, or confidential research, development, or

commercial information. The certification shall be made concurrently with the disclosure of the

documents, using the form attached hereto at Attachment A which shall be executed subject to

the standards of Rule 11 of the Federal Rules of Civil Procedure. Information or documents

which are available in the public sector may not be designated as confidential.

       4.   Depositions. Portions of depositions shall be deemed confidential only if designated

as such when the deposition is taken or within seven business days after receipt of the transcript.

Such designation shall be specific as to the portions to be protected.

       5.   Protection of Confidential Material.

a. General Protections. Documents designated CONFIDENTIAL under this Order shall not

be used or disclosed by the parties or counsel for the parties or any other persons identified below

(¶ 5.b.) for any purposes whatsoever other than preparing for and conducting the litigation in

which the documents were disclosed (including any appeal of that litigation). The parties shall




   1
           The attorney who reviews the documents and certifies them to be CONFIDENTIAL
must be admitted to the Bar of at least one state but need not be admitted to practice in the District
of South Carolina and need not apply for pro hac vice admission. By signing the certification,
counsel submits to the jurisdiction of this court in regard to the certification.
 1:20-cv-02788-JMC-SVH               Date Filed 08/19/21    Entry Number 22        Page 3 of 10




not disclose documents designated as confidential to putative class members not named as

plaintiffs in putative class litigation unless and until one or more classes have been certified.

           b.      Limited Third Party Disclosures. The parties and counsel for the parties

shall not disclose or permit the disclosure of any documents designated CONFIDENTIAL under

the terms of this Order to any other person or entity except as set forth in subparagraphs (1)-(5)

below, and then only after the person to whom disclosure is to be made has executed an

acknowledgment (in the form set forth at Attachment B hereto), that he or she has read and

understands the terms of this Order and is bound by it. Subject to these requirements, the

following categories of persons may be allowed to review documents which have been designated

CONFIDENTIAL pursuant to this Order:

           (1)     counsel and employees of counsel for the parties who have responsibility for

                   the preparation and trial of the lawsuit;

           (2)     parties and employees of a party to this Order but only to the extent counsel

                   shall certify that the specifically named individual party or employee’s

                   assistance is necessary to the conduct of the litigation in which the information

                   is disclosed; 2

           (3)     court reporters engaged for depositions and those persons, if any, specifically

                   engaged for the limited purpose of making photocopies of documents;

           (4)     consultants, investigators, or experts (hereinafter referred to collectively as

                   “experts”) employed by the parties or counsel for the parties to assist in the

                   preparation and trial of the lawsuit; and


   2
            At or prior to the time such party or employee completes his or her acknowledgment
of review of this Order and agreement to be bound by it (Attachment B hereto), counsel shall
complete a certification in the form shown at Attachment C hereto. Counsel shall retain the
certification together with the form signed by the party or employee.
 1:20-cv-02788-JMC-SVH            Date Filed 08/19/21       Entry Number 22        Page 4 of 10




           (5)     other persons only upon consent of the producing party or upon order of the

                   court and on such conditions as are agreed to or ordered.

     The parties further agree that the documents which have been designated CONFIDENTIAL

shall not be provided to any current or former inmate of the South Carolina Department of

Corrections, nor shall any such person be allowed to access or review such documents. The only

exception to the foregoing prohibition is the Plaintiff; however, the Plaintiff may only be

permitted to review documents which have been designated CONFIDENTIAL in the presence of

his attorney and shall not be permitted to retain a copy of or otherwise be in possession of such

documents.

           c.      Control of Documents. Counsel for the parties shall take reasonable efforts

to prevent unauthorized disclosure of documents designated as Confidential pursuant to the terms

of this order. Counsel shall maintain a record of those persons, including employees of counsel,

who have reviewed or been given access to the documents along with the originals of the forms

signed by those persons acknowledging their obligations under this Order.

           d.      Copies.     All copies, duplicates, extracts, summaries or descriptions

(hereinafter referred to collectively as “copies”), of documents designated as Confidential under

this Order or any portion of such a document, shall be immediately affixed with the designation

“CONFIDENTIAL” if the word does not already appear on the copy. All such copies shall be

afforded the full protection of this Order.

     6.    Filing of Confidential Materials. In the event a party seeks to file any material that

is subject to protection under this Order with the court, that party shall take appropriate action to

ensure that the documents receive proper protection from public disclosure including: (1) filing a

redacted document with the consent of the party who designated the document as confidential;

(2) where appropriate (e.g. in relation to discovery and evidentiary motions), submitting the
 1:20-cv-02788-JMC-SVH            Date Filed 08/19/21       Entry Number 22        Page 5 of 10




documents solely for in camera review; or (3) where the preceding measures are not adequate,

seeking permission to file the document under seal pursuant to the procedural steps set forth in

Local Civil Rule 5.03, DSC, or such other rule or procedure as may apply in the relevant

jurisdiction.    Absent extraordinary circumstances making prior consultation impractical or

inappropriate, the party seeking to submit the document to the court shall first consult with

counsel for the party who designated the document as confidential to determine if some measure

less restrictive than filing the document under seal may serve to provide adequate protection. This

duty exists irrespective of the duty to consult on the underlying motion. Nothing in this Order

shall be construed as a prior directive to the Clerk of Court to allow any document be filed under

seal. The parties understand that documents may be filed under seal only with the permission of

the court after proper motion pursuant to Local Civil Rule 5.03.

      7.    Greater Protection of Specific Documents. No party may withhold information

from discovery on the ground that it requires protection greater than that afforded by this Order

unless the party moves for an Order providing such special protection.

      8.    Challenges to Designation as Confidential. Any CONFIDENTIAL designation is

subject to challenge. The following procedures shall apply to any such challenge.

            a.      The burden of proving the necessity of a Confidential designation remains with

the party asserting confidentiality.

            b.      A party who contends that documents designated CONFIDENTIAL are not

entitled to confidential treatment shall give written notice to the party who affixed the designation

of the specific basis for the challenge. The party who so designated the documents shall have

fifteen (15) days from service of the written notice to determine if the dispute can be resolved

without judicial intervention and, if not, to move for an Order confirming the Confidential

designation.
 1:20-cv-02788-JMC-SVH             Date Filed 08/19/21       Entry Number 22          Page 6 of 10




            c.      Notwithstanding any challenge to the designation of documents as

confidential, all material previously designated CONFIDENTIAL shall continue to be treated as

subject to the full protections of this Order until one of the following occurs:

                    (1)     the party who claims that the documents are confidential withdraws

such designation in writing;

                    (2)     the party who claims that the documents are confidential fails to move

timely for an Order designating the documents as confidential as set forth in paragraph 8.b. above;

or

                    (3)     the court rules that the documents should no longer be designated as

confidential information.

            d.      Challenges to the confidentiality of documents may be made at any time and

are not waived by the failure to raise the challenge at the time of initial disclosure or designation.

      9.    Treatment on Conclusion of Litigation.

            a.      Order Remains in Effect. All provisions of this Order restricting the use of

documents designated CONFIDENTIAL shall continue to be binding after the conclusion of the

litigation unless otherwise agreed or ordered.

            b.      Return of CONFIDENTIAL Documents. Within thirty (30) days after the

conclusion of the litigation, including conclusion of any appeal, all documents treated as

confidential under this Order, including copies as defined above (¶ 5.d.) shall be returned to the

producing party unless: (1) the document has been entered as evidence or filed (unless introduced

or filed under seal); (2) the parties stipulate to destruction in lieu of return; or (3) as to documents

containing the notations, summations, or other mental impressions of the receiving party, that

party elects destruction. Notwithstanding the above requirements to return or destroy documents,

counsel may retain attorney work product including an index which refers or relates to
 1:20-cv-02788-JMC-SVH           Date Filed 08/19/21      Entry Number 22        Page 7 of 10




information designated CONFIDENTIAL so long as that work product does not duplicate

verbatim substantial portions of the text of confidential documents. This work product continues

to be Confidential under the terms of this Order. An attorney may use his or her work product in

a subsequent litigation provided that its use does not disclose the confidential documents.

     10.   Order Subject to Modification. This Order shall be subject to modification on

motion of any party or any other person who may show an adequate interest in the matter to

intervene for purposes of addressing the scope and terms of this Order. The Order shall not,

however, be modified until the parties shall have been given notice and an opportunity to be heard

on the proposed modification.

     11.   No Judicial Determination. This Order is entered based on the representations and

agreements of the parties and for the purpose of facilitating discovery. Nothing herein shall be

construed or presented as a judicial determination that any specific document or item of

information designated as CONFIDENTIAL by counsel is subject to protection under Rule 26(c)

of the Federal Rules of Civil Procedure or otherwise until such time as a document-specific ruling

shall have been made.

     12.   Persons Bound. This Order shall take effect when entered and shall be binding upon:

(1) counsel who signed below and their respective law firms; and (2) their respective clients.

           IT IS SO ORDERED.


   August 19, 2021                                       Shiva V. Hodges
   Columbia, South Carolina                              United States Magistrate Judge
1:20-cv-02788-JMC-SVH         Date Filed 08/19/21      Entry Number 22        Page 8 of 10




                                   ATTACHMENT A
                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA

 Paul Morphy,                                 )
                                              )        Civil Action No. 1:20-02788-JMC-SVH
                 Plaintiff,                   )
                                              )
 v.                                           )
                                              )
 Willie Davis, individually and/or in his     )
 official capacity as warden at Trenton       )         Certification by Counsel of Designation
 Correctional Institution; Gary Lane,         )              of Information as Confidential
 individually and/or in his official capacity )
 as warden at Kershaw Correctional            )
 Institution; and John Does 1-9, individually )
 and/or in their official capacities as       )
 employees of the South Carolina              )
 Department of Corrections; and the           )
 South Carolina Department of Corrections, )
                                              )
                 Defendants.                  )
 ___________________________________ )

         Documents produced herewith [whose bates numbers are listed below (or) which
 are listed on the attached index] have been marked as CONFIDENTIAL subject to the
 Confidentiality Order entered in this action which Order is dated August 19, 2021. By
 signing below, I am certifying that I have personally reviewed the marked documents and
 believe, based on that review, that they are properly subject to protection under the terms
 of Paragraph 3 of the Confidentiality Order.

        Check and complete one of the two options below.

        ❑       I am a member of the Bar of the United States District Court for the District
                of South Carolina. My District Court Bar number is [District Court Bar #].
        ❑       I am not a member of the Bar of the United States District Court for the
                District of South Carolina but am admitted to the bar of one or more states.
                The state in which I conduct the majority of my practice is [state in which I
                practice most] where my Bar number is [that state's Bar #]. I understand that
                by completing this certification I am submitting to the jurisdiction of the
                United States District Court for the District of South Carolina as to any
                matter relating to this certification.

 Date: [date attachment A signed]                            [Signature of Counsel [s/name]]
                                                             Signature of Counsel

                                                             [Printed Name of Counsel [A]]
                                                             Printed Name of Counsel
1:20-cv-02788-JMC-SVH          Date Filed 08/19/21       Entry Number 22        Page 9 of 10




                                         ATTACHMENT B

                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 ROCK HILL DIVISION

 Paul Morphy,                                 )
                                              )          Civil Action No. 1:20-02788-JMC-SVH
                 Plaintiff,                   )
                                              )
 v.                                           )
                                              )
 Willie Davis, individually and/or in his     )
 official capacity as warden at Trenton       )           Acknowledgement of Understanding
 Correctional Institution; Gary Lane,         )            and Agreement to be Bound
 individually and/or in his official capacity )
 as warden at Kershaw Correctional            )
 Institution; and John Does 1-9, individually )
 and/or in their official capacities as       )
 employees of the South Carolina              )
 Department of Corrections; and the           )
 South Carolina Department of Corrections, )
                                              )
                 Defendants.                  )
 ___________________________________ )


         The undersigned hereby acknowledges that he or she has read the Confidentiality
 Order dated [confidentiality order date], in the above captioned action, understands the
 terms thereof, and agrees to be bound by such terms. The undersigned submits to the
 jurisdiction of the United States District Court for the District of South Carolina in matters
 relating to the Confidentiality Order and understands that the terms of said Order obligate
 him/her to use discovery materials designated CONFIDENTIAL solely for the purposes of
 the above-captioned action, and not to disclose any such confidential information to any
 other person, firm or concern.

        The undersigned acknowledges that violation of the Stipulated Confidentiality
 Order may result in penalties for contempt of court.

                Name:                   [undersigned name [att B]]
                Job Title:              [Job Title [att B]]
                Employer:               [Employer [att B]]
                Business Address:       [Business Address [att B]]


 Date: [date attachment B signed]                             [Signature [attachment B]]
                                                              Signature
1:20-cv-02788-JMC-SVH           Date Filed 08/19/21       Entry Number 22        Page 10 of 10




                                     ATTACHMENT C
                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF SOUTH CAROLINA

  Paul Morphy,                                 )
                                               )          Civil Action No. 1:20-02788-JMC-SVH
                  Plaintiff,                   )
                                               )
  v.                                           )
                                               )
  Willie Davis, individually and/or in his     )
  official capacity as warden at Trenton       )          Certification by Counsel of Need
  Correctional Institution; Gary Lane,         )          for Assistance of Party/Employee
  individually and/or in his official capacity )
  as warden at Kershaw Correctional            )
  Institution; and John Does 1-9, individually )
  and/or in their official capacities as       )
  employees of the South Carolina              )
  Department of Corrections; and the           )
  South Carolina Department of Corrections, )
                                               )
                  Defendants.                  )
  ___________________________________ )


         Pursuant to the Confidentiality Order entered in this action, most particularly the
  provisions of Paragraph 5.b.2., I certify that the assistance of [name of assistant [att C]] is
  reasonably necessary to the conduct of this litigation and that this assistance requires the
  disclosure to this individual of information which has been designated as
  CONFIDENTIAL.

          I have explained the terms of the Confidentiality Order to the individual named
  above and will obtain his or her signature on an “Acknowledgment of Understanding and
  Agreement to be Bound” prior to releasing any confidential documents to the named
  individual and I will release only such confidential documents as are reasonably necessary
  to the conduct of the litigation.

         The individual named above is:

         ❑       A named party;

         ❑       An employee of named party [employee of named party]. This employee’s
                 job title is [employee's job title] and work address is [employee's work
                 address].


  Date: [date attachment C signed]                              [Signature [attachment C]]
                                                                 Signature
